UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6605


ERNESTO POUX, JR.,

                Plaintiff - Appellant,

          v.

FCI BENNETTSVILLE SC, SSLT Mailroom; FCI BENNETTSVILLE SC,
SHU Officers; FCI BENNETTSVILLE SC, C Unit Manager; J.
EDWARDS, Lt.; S. MORRISON, Lt.; MS. T. LEWIS, Lt.; D.
HUDSON, Lt.; MS. S. CARTWRIGHT; JOHN DOES; JANE DOES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:10-cv-00433-HFF)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernesto Poux, Jr., Appellant Pro Se.    Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernesto Poux, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed    the    record     and   find   no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      Poux   v.   FCI,   No.   4:10-cv-00433-HFF            (D.S.C.    Dec.   8,

2010).      We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented    in     the     materials

before   the   court    and    argument     would   not     aid    the    decisional

process.



                                                                             AFFIRMED




                                        2